DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 10/5/2022 have been considered but are not persuasive because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 99-109 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giovannoli (US 20050283141) in view of Bodduluri et al (US 20120041451) and further in view of Tezel (US 4476864). 
Regarding claim 99,  Giovannoli discloses a system, comprising: a housing (26) including a scalpet device (32, 33, 23); comprising a scalpet array (33, 32, 23) that includes a plurality of scalpets (23) configured for cutting to generate a plurality of incised skin pixels at a target site (paragraph 0046-0048); wherein the housing (26) is configured to removably couple to a vacuum source (29) configured to evacuate the plurality of incised skin pixels (paragraph 0051). Giovannoli does not disclose that that plurality of scalpets are configured for powered mechanical cutting via rotational force, with a component to provide the rotational force. However, Bodduluri et al (hereafter Bodduluri) teaches systems and methods for harvesting skin pixels (abstract), wherein it was well known in the art at the time of the invention that rotation of needle cannulas allows for improved dissection all around a resection while minimizing damage to the incision site (paragraph 0028). Tezel also teaches a surgical punch system for skin surfaces comprising a multi-scalpet array (11) configured for rotational fractional resection, wherein the array includes a component (13) to provide the rotational force to the scalpet array (C:3, L:65-69; C:1, L:30-40). Therefore, it would have obvious to one with ordinary skill in the art at the time of the invention to further configure the plurality of scalpets to rotate, as taught as known by Bodduluri, and further circumferentially incise in order to improve removal of a plurality of skin plugs in the fractional field while minimizing damage to the incision site.  It also would have been obvious to one with ordinary skill in the art at the time of the invention to further configure the scalpet array to include a component to provide the rotational force to the scalpets to fractionally resect tissue, as taught as known by Tezel, in order to allow for more incisions to be made in a given period to reduce patient sitting time with less discomfort to the patient and fatigue to the doctor. 
Regarding claim 101, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 99, wherein Tezel further teaches it was known for a housing (14) to be removably coupled to a control device (12) to allow rotation. Therefore, it further would have been obvious to one with ordinary skill in the art at the time of the invention to make the device of Giovannoli in view of Bodduluri in view of Tezel to further configure the housing to be removably coupled to a control device that allows the scalpets to rotate. 
Regarding claim 102, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 101, wherein Tezel teaches the control device comprises a proximal end and a distal end, wherein the proximal end includes an actuator mechanism (foot pedal or switch; C:3, L:13-18) and the distal end includes a receiver (gear system).
Regarding claim 103, Hirshberg discloses all of the limitations set forth in claim 102, wherein the scalpet device (33) is configured so the scalpet array (23) is deployed from the scalpet device and retracted back into the scalpet device in response to activation of the actuator mechanism (figure 5).
Regarding claim 104, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 99, wherein Giovannoli teaches the scalpet array is removably coupled to the scalpet device (paragraph 0045). 
Regarding claim 105, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 99, wherein Bodduluri teaches that a circular scalpet shape is known in the art at the time of the invention (paragraph 0028).  Therefore, it would have been within the skill of one with ordinary skill in the art at the time of the invention to make each scalpet of the scalpet array is circular, since it has been held that a mere change in shape or form involves routine skill in the art. In re Dailey et al., 149 USPQ 47.
Regarding claim 106, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 99, wherein Giovannoli teaches each scalpet of the at least one scalpet includes a beveled surface (figure 7).
Regarding claim 107, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 99, wherein Giovannoli teaches each scalpet of the plurality of scalpets includes at least one pointed surface (figure 7).
Regarding claim 108, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 99, wherein at least one scalpet of the scalpet array comprises a lumen (figure 5a).
Regarding claim 109, Giovannoli in view of Bodduluri in view of Tezel teaches all of the limitations set forth in claim 99, wherein Tezel teaches it was known in the art at the time of the invention to make scalpets have at least one diametric dimension of each scalpet of the scalpet array is approximately in a range 0.5 millimeters to 4.0 millimeters (C:4, L:28-31). Therefore, it would have further been obvious to one with ordinary skill in the art at the time of the invention to make the scalpets have at least one diametric dimension of each scalpet of the scalpet array is approximately in a range 0.5 millimeters to 4.0 millimeters, as taught as known by Tezel, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH T DANG/Primary Examiner, Art Unit 3771